Citation Nr: 1827112	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  13-14 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for coronary artery disease status-post stenting and coronary artery bypass graft with scar prior to July 18, 2012 and from November 1, 2012.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran had active service from July 1985 to July 1989.

By way of history, in an October 2011 rating decision, a Regional Office (RO) of the Department of Veterans Affairs (VA) denied the Veteran's claim for a rating higher than 60 percent for coronary artery disease status-post stenting (hereinafter heart disorder).  In an August 2012 rating decision, the RO granted a 100 percent rating for the heart disorder from July 18, 2012 to October 31, 2012 after the Veteran's hospital admission for coronary bypass surgery.  In a December 2012 rating decision the RO continued to evaluate his heart disorder as 60 percent disabling.  In a September 2014 rating decision, the RO granted service connection for a scar associated with the heart disorder and assigned a noncompensable rating.  Thus, the issue is characterized as reflected on the title page. 

On the October 2014 Form 8 Certification of Appeal, the RO included the issue of entitlement to benefits for a dependent spouse.  As, however, the RO granted this issue in January 2015, it is no longer in appellate status.  

Lastly, in March 2015, the Board remanded the issue for a higher rating for a heart disorder in order for the Veteran to be scheduled for a videoconference Board hearing.  However, the Veteran withdrew his request for a Board hearing.  

For reasons discussed below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board finds that this case must be remanded for further development.  The Board regrets the delay associated with this remand.  However, for reasons discussed below, the Board has no choice but to remand this matter in order to ensure that the Veteran is accorded full compliance with the statutory duty to assist.  
First, the Veteran most recently was afforded a VA heart examination in August 2014, and the examiner provided an addendum opinion in September 2014.  Subsequently, the Veteran has contended that his heart disorder increased in severity since his August 2014 VA examination.  Specifically, in May 2015, he stated that he has constant pain and pounding in his chest, and can barely make it to his medical appointments.  See May 2015 statement.  Notably, VA medical records in March 2017 show that the Veteran was hospitalized for unstable angina.  Thus, the Board finds that a current examination is necessary.  Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377 (1994) (finding that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to support adequately the decision in an increased rating appeal).

Second, on the August 2014 VA heart examination, the examiner conducted an interview-based METS test.  Given the Veteran's reported symptoms discussed above, on remand the examiner should consider conducting a METs exercise test if appropriate.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA heart examination to determine the current nature and severity of his service-connected heart disorder.  The examiner must review the claims file and should note that review in the report.  Upon review of the record and interview and examination of the Veteran, the examiner is asked to do the following:

a.) Utilize the appropriate Disability Benefits Questionnaire in evaluating the service-connected heart disorder.  

b.) Conduct any appropriate tests or studies, to include a METs exercise test.  If a METs exercise test is not appropriate, the examiner must provide a rationale for why such a test may not be conducted and indicate an estimated activity level expressed in METs.

c.) Any pathology related to the service-connected scar associated with this service-connected cardiovascular disorder should be annotated in the examination report.

A complete rationale for all opinions expressed should be provided.  If the examiner is not able to provide an opinion, he or she should explain why.

2. Review the medical opinion/examination obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

3. Thereafter, readjudicate the issue of entitlement to a rating higher than 60 percent prior to July 18, 2012 and from November 1, 2012 for the service-connected coronary artery disease status-post stenting and coronary artery bypass graft with scar.  In re-adjudicating this claim, the AOJ should consider whether a separate compensable rating is warranted for the service-connected scar associated with this service-connected cardiovascular disorder.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2017).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  


